Case: 18-60828     Document: 00515957069         Page: 1    Date Filed: 07/29/2021




           United States Court of Appeals
                for the Fifth Circuit                                United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        July 29, 2021
                                  No. 18-60828
                                                                       Lyle W. Cayce
                                                                            Clerk
   Edith Nohemi Vazquez-Guerra; Wendy Chantal
   Barragan-Vazquez,

                                                                     Petitioners,

                                      versus

   Merrick Garland, U.S. Attorney General,

                                                                    Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A208 538 244
                              BIA No. A208 538 791


   Before Smith, Graves, and Ho, Circuit Judges.
   James C. Ho, Circuit Judge:
          Edith Vazquez-Guerra is a Mexican citizen who seeks asylum and
   withholding of removal for herself and her minor daughter, Wendy Barragan-
   Vazquez. Her application expressed a fear that, if she were returned to
   Mexico, she would be killed or tortured by the Zetas, a Mexican drug cartel,
   on account of her membership in a particular social group—her immediate
   family. The Immigration Judge (IJ) and the Board of Immigration Appeals
   (BIA) determined, inter alia, that Vazquez-Guerra failed to establish a nexus
Case: 18-60828      Document: 00515957069          Page: 2   Date Filed: 07/29/2021




                                    No. 18-60828


   between either the harm she suffered or her fears of future persecution and
   her particular social group. The IJ denied her application for asylum and
   withholding of removal, and the BIA dismissed the appeal.            Because
   Vazquez-Guerra does not demonstrate that substantial evidence compels a
   different conclusion, we deny her petition for review.
                                         I.
           Vazquez-Guerra first entered the United States illegally in 2006 and
   subsequently married a lawful permanent resident. While Vazquez-Guerra
   was living in the United States, her brother was allegedly beaten and
   kidnapped by the Zetas in front of their mother in June 2013 in Mexico.
   Vazquez-Guerra returned to Mexico to visit her seriously ill mother in July
   2015.
           Shortly after her return to Mexico, Vazquez-Guerra contacted the city
   council and police to inquire about the kidnapping and disappearance of her
   brother. She made three or four inquiries to the authorities about the status
   of the investigation but, each time, came away empty-handed. She believes
   that the Zetas ultimately murdered her brother.
           A few weeks later, in September 2015, masked men from the Zetas
   forced their way into Vazquez-Guerra’s house while she was sleeping. While
   pointing guns at her head, the men told her she “needed to quit looking for
   [her] brother,” threatened that she “would meet his same fate” if she
   continued investigating, and “warned [her] not to go to police.”
           Days later, more “armed men” from the Zetas allegedly followed her
   in a pickup truck while she was in a taxi on her way to meet her daughter. She
   exited the taxi, “fearing that they thought [she] was going to the downtown
   police station,” and eluded them in a crowded shopping area. She then
   fainted, suffered a nervous breakdown and a pre-stroke, and was hospitalized.




                                         2
Case: 18-60828      Document: 00515957069          Page: 3   Date Filed: 07/29/2021




                                    No. 18-60828


          During her convalescence, Vazquez-Guerra fled to a neighboring city
   to hide. But the threats continued. Though she did not experience additional
   direct encounters with the Zetas, they “left [her] a message” in the form of
   “pieces of paper with things written on it” in which they warned that “if
   [she] continued to investigate about [her] brother . . . the same thing was
   going to happen to [her] . . . and all [her] family, one by one.” Vazquez-
   Guerra’s daughter was staying with her father at the time and was not subject
   to direct threats from the Zetas. The threats convinced Vazquez-Guerra that
   it was time to leave Mexico. She and her daughter arrived in the United
   States at the end of September 2015, whereupon they were apprehended by
   the Department of Homeland Security, Customs and Border Protection.
          DHS served Vazquez-Guerra and her daughter a notice to appear
   charging them with removability under 8 U.S.C. § 1182(a)(7)(A)(i)(I) as
   aliens without valid entry documents at the time of application for admission.
   Vazquez-Guerra then filed an application for asylum and withholding of
   removal, expressing a fear that she would be killed or tortured by the Zetas if
   she were returned to Mexico on account of her membership in a particular
   social group—her immediate family.
                                         II.
          The IJ denied Vazquez-Guerra’s applications for asylum and
   withholding of removal, as well as the derivative application of her minor
   daughter.     While the IJ found that Vazquez-Guerra was credible, it
   determined that the harm she experienced—“[a] few isolated incidents of
   harassment or intimidation unaccompanied by physical punishment,
   infliction of harm or significant deprivation of liberty”—“does not rise to the
   level of persecution.” She therefore “failed to establish past persecution.”
          Even if Vazquez-Guerra could demonstrate past persecution, the IJ
   continued, she failed to produce “evidence of the requisite nexus between




                                         3
Case: 18-60828       Document: 00515957069          Page: 4    Date Filed: 07/29/2021




                                     No. 18-60828


   any persecution . . . and any protected ground.” It considered her proposed
   particular social group—her nuclear or immediate family—and determined
   that it was cognizable because she “is the sister of the brother who was
   kidnapped.” However, the IJ concluded that the harm Vazquez-Guerra
   suffered at the hands of the Zetas was motivated by “criminal intention”—
   namely “to prevent her from investigating her brother’s disappearance”—
   not by her “kinship to the Vazquez family.” Thus, the protected trait was
   not “one central reason” for her purported persecution. The IJ found
   additional support for its conclusion in Vazquez-Guerra’s testimony that
   “she has siblings . . . all living in Mexico . . . [and] [t]here was no testimony
   as to any harm that these siblings received by the Zetas.” And, for the same
   reasons, the IJ determined that Vazquez-Guerra could not demonstrate a
   well-founded fear of future persecution on account of her membership in her
   nuclear family.
          The IJ also denied Vazquez-Guerra’s application for withholding of
   removal because she failed to establish eligibility for asylum and was thus
   unable to satisfy the higher standard for withholding of removal. Vazquez-
   Guerra and her daughter were ordered to be removed from the United States
   to Mexico, and she appealed.
          The BIA dismissed the appeal. It found “no clear error in the [IJ]’s
   findings of fact.”     It then concluded that Vazquez-Guerra failed to
   “establish[] past persecution or a well-founded fear of persecution on
   account of any ground for asylum or withholding of removal” because the
   record “does not indicate that [her] membership in the Vazquez family was
   or will be at least one central reason for the harm she experienced or may
   suffer upon her return to Mexico.”
          While recognizing that an “alien’s family may constitute a particular
   social group,” the BIA determined that “the Zetas targeted [Vazquez-




                                          4
Case: 18-60828      Document: 00515957069          Page: 5   Date Filed: 07/29/2021




                                    No. 18-60828


   Guerra] to prevent her from investigating her brother’s disappearance,” not
   because she was a member of her brother’s family. It did not analyze whether
   Vazquez-Guerra’s nuclear family constituted a particular social group before
   making its nexus determination. Rather, it assumed the cognizability of
   Vazquez-Guerra’s purported particular social group (her nuclear family) and
   found that she failed to demonstrate a nexus between that group and any
   harm. It added that its conclusion is “further supported by the observation
   that [Vazquez-Guerra]’s siblings continue to live in Mexico without suffering
   any harm.”
          Finally, the BIA concluded that, because she is not eligible for asylum,
   she cannot meet the higher clear-probability-of-persecution standard
   required for withholding of removal. The BIA did not address other potential
   bases for denying relief, such as Vazquez-Guerra’s subjective and objective
   fear of persecution, her purported past persecution, or her ability to
   reasonably and safely relocate within Mexico. Vazquez-Guerra timely filed a
   petition for review.
                                        III.
          Vazquez-Guerra challenges both the denial of asylum and the denial
   of withholding of removal. We generally review only the final decision of the
   BIA, but where, as here, the BIA’s decision is affected by the IJ’s ruling, we
   also review the IJ’s decision. Sealed Petitioner v. Sealed Respondent, 829 F.3d
   379, 383 (5th Cir. 2016). We review questions of law de novo and factual
   findings for substantial evidence.     Id.   Under the substantial evidence
   standard, this court may not reverse an immigration court’s factual findings
   unless the alien shows that “the evidence was so compelling that no
   reasonable factfinder could conclude against it.” Wang v. Holder, 569 F.3d
   531, 537 (5th Cir. 2009).




                                          5
Case: 18-60828         Document: 00515957069              Page: 6       Date Filed: 07/29/2021




                                          No. 18-60828


                                               A.
           We start with the denial of asylum. Under 8 U.S.C. § 1158(b)(1)(A),
   the Attorney General has discretion to grant asylum to refugees who meet
   certain requirements. Sealed Petitioner, 829 F.3d at 383. A refugee is “an
   alien who is unable or unwilling to return to his home country ‘because of
   persecution or a well-founded fear of persecution on account of . . .
   membership in a particular social group.’” 1 INS v. Elias-Zacarias, 502 U.S.
   478, 481 (1992) (quoting 8 U.S.C. § 1101(a)(42)). The protected ground
   must be “at least one central reason” for the persecution. Sealed Petitioner,
   829 F.3d at 383 (quoting § 1158(b)(1)(B)(i)). While the protected ground,
   such as membership in a particular social group, “need not be the only reason
   for harm, it cannot be incidental, tangential, superficial, or subordinate to
   another reason for harm.” Id. (quoting Sharma v. Holder, 729 F.3d 407, 411
   (5th Cir. 2013)). We commonly refer to this as the “nexus requirement.”
   See, e.g., Gonzales-Veliz v. Barr, 938 F.3d 219, 229 (5th Cir. 2019).
           Vazquez-Guerra argues that her nuclear family is a cognizable
   particular social group and that she has established a nexus between either
   the harm she suffered or her fears of future persecution and this protected
   group. Because the BIA and the IJ correctly determined that Vazquez-
   Guerra failed to establish that nexus, we deny her petition for review.
           Throughout her briefing, Vazquez-Guerra states that the Zetas began
   threatening her after she started investigating her brother’s disappearance


           1
              We have defined persecution as “[t]he infliction of suffering or harm, under
   government sanction, upon persons who differ in a way regarded as offensive (e.g., race,
   religion, political opinion, etc.), in a manner condemned by civilized governments.” Abdel-
   Masieh v. INS, 73 F.3d 579, 583–84 (5th Cir. 1996) (emphasis added) (citation omitted).
   Neither the IJ, nor the BIA, nor the parties on petition to our court address this element so
   we do not address it either. This element obviously poses a potential additional barrier to
   relief.




                                                6
Case: 18-60828      Document: 00515957069          Page: 7    Date Filed: 07/29/2021




                                    No. 18-60828


   and that they warned that “something similar would happen to her” if she
   did not stop investigating. Based on these facts, Vazquez-Guerra argues that,
   but for her familial relationship with her brother, she would not have
   investigated his disappearance and the Zetas would not be threatening her—
   and therefore her family status is one central reason for the threats.
          This argument fails because it rests entirely on the motivations of
   Vazquez-Guerra, rather than the Zetas. Vazquez-Guerra was undoubtedly
   motivated to investigate the disappearance of her brother because of family
   status. But her motivation is irrelevant. The nexus test requires us to
   examine whether the protected ground is one central reason motivating the
   persecutor, not the persecuted. Sealed Petitioner, 829 F.3d at 383. In that
   regard, there is substantial record evidence that the Zetas threatened
   Vazquez-Guerra because she was investigating their actions—not because of
   any animus toward her family. Indeed, consistent with her application for
   asylum and her initial petition for review in this court, Vazquez-Guerra
   herself makes clear that each of the Zetas’ threats centered on her continued
   investigation.
          Vazquez-Guerra also relies on Cruz v. Sessions, 853 F.3d 122 (4th Cir.
   2017). In that case, the court found a nexus between the threats the petitioner
   received and her investigation into her husband’s disappearance. Id. at 130.
          Cruz is distinguishable. Most notably, Cruz continued to receive
   threats for two years “after she promised [the drug trafficker] that she would
   not contact the police.” Id. at 125, 129 (emphasis added). Nothing similar
   happened here. Vazquez-Guerra never made such a promise or expressed an
   inclination to stop investigating, and she provided no other evidence to
   indicate that the Zetas were ever motivated by anything other than putting a
   stop to her investigation.




                                          7
Case: 18-60828      Document: 00515957069           Page: 8     Date Filed: 07/29/2021




                                     No. 18-60828


          Furthermore, while the Fourth Circuit observed that the lack of
   threats to other members of Cruz’s family did not undermine her own fear of
   persecution, this court has found no persecution on account of family status
   where, inter alia, “other members of [petitioner’s] family, who have
   remained in [her native country], have not faced persecution on the basis of
   their membership in the family.” Ramirez-Mejia v. Lynch, 794 F.3d 485, 493
   (5th Cir. 2015). See also Mejia-Oviedos v. Sessions, 728 F. App’x 277, 279 (5th
   Cir. 2018) (noting that the fact that “petitioners’ family has remained in
   [their native country] unharmed belies [their] assertion that they have a well-
   founded fear of persecution if they return”) (citing Eduard v. Ashcroft,
   379 F.3d 182, 193 (5th Cir. 2004) (“[F]ear of persecution is reduced when
   [petitioner’s] family remains in [her] native country unharmed.”)); Cerritos-
   Quintanilla v. Barr, 826 F. App’x 386, 390 (5th Cir. 2020) (noting that the
   petitioner’s daughter remained in the native country and had not been
   harmed, threatened, or approached by gang members), petition for cert. filed
   (U.S. May 3, 2021) (No. 20-1529); Maredia v. Holder, 459 F. App’x 446, 447
   (5th Cir. 2012) (asylum claim was “weaken[ed]” when petitioner’s family
   members who remained in his native country “[had] not suffered any
   difficulties at the hands” of extremists). Vazquez-Guerra does not dispute
   that her siblings are all living in Mexico and that there is no evidence that they
   have been threated or harmed by the Zetas.
          The BIA and the IJ both correctly concluded that familial ties did not
   sufficiently motivate the Zetas to target Vazquez-Guerra. Rather, the record
   and Vazquez-Guerra’s own statements make clear that the Zetas were
   primarily motivated by a desire to prevent her from investigating her
   brother’s disappearance.      Cf. Ramirez-Mejia, 794 F.3d at 493 (“[T]he
   evidence that gang members sought information from Ramirez–Mejia about
   her brother, without more, does not support her claim that the gang intended
   to persecute her on account of her family.”). Threats or attacks motivated




                                           8
Case: 18-60828        Document: 00515957069             Page: 9      Date Filed: 07/29/2021




                                         No. 18-60828


   by criminal intentions do not provide a basis for protection. See Thuri v.
   Ashcroft, 380 F.3d 788, 793 (5th Cir. 2004). Therefore, under the nexus test,
   Vazquez-Guerra’s alleged protected trait—her particular social group—is,
   at best, “incidental, tangential, superficial, or subordinate to another reason
   for harm,” not one central reason for the feared persecution.                     Sealed
   Petitioner, 829 F.3d at 383 (internal quotation marks and citation omitted).
   No reasonable factfinder would be compelled to conclude otherwise. Wang,
   569 F.3d at 537. Accordingly, she has not established that she is eligible for
   asylum relief. 2
                                              B.
           Next, we turn to the denial of withholding of removal. Unlike asylum,
   which is discretionary, withholding of removal is a mandatory form of relief
   for aliens who demonstrate a clear probability that their life or freedom would
   be threatened because of a protected ground, such as membership in a
   particular social group, if they were returned to the country of removal.
   8 U.S.C. § 1231(b)(3)(A); 8 C.F.R. § 208.16(b)(2).                 The standard for
   obtaining withholding of removal “is even higher than the standard for
   asylum, requiring a showing that it is more likely than not that the alien’s life
   or freedom would be threatened by persecution” on one of the protected
   grounds. Orellana-Monson v. Holder, 685 F.3d 511, 518 (5th Cir. 2012) (citing
   Efe v. Ashcroft, 293 F.3d 899, 906 (5th Cir. 2002)). Accordingly, “the failure
   to establish a well-founded fear for asylum eligibility also forecloses eligibility




           2
              To the extent that Vazquez-Guerra’s fear of future persecution in Mexico may be
   based on pervasive violence and unrest there, such conditions are not cognizable grounds
   for asylum. See Eduard, 379 F.3d at 190 (“[A]n applicant’s fear of persecution cannot be
   based solely on general violence and civil disorder.”).




                                               9
Case: 18-60828      Document: 00515957069            Page: 10     Date Filed: 07/29/2021




                                      No. 18-60828


   for withholding of removal.” Id. (citing INS v. Cardoza-Fonseca, 480 U.S.
   421, 440–41 (1987)).
          Despite Vazquez-Guerra’s argument that withholding of removal
   involves a “less demanding” and “more relaxed” standard than asylum for
   meeting the nexus requirement, “this court has held that applicants for
   withholding of removal must similarly show that a protected ground,
   including membership in a particular social group, was or will be ‘at least one
   central reason for persecuting the applicant.’” Quinteros-Hernandez v.
   Sessions, 740 F. App’x 57, 58 (5th Cir. 2018) (quoting Revencu v. Sessions,
   895 F.3d 396, 402 (5th Cir. 2018) (internal quotation marks, citation, and
   emphasis omitted)). An applicant who fails to establish eligibility for asylum
   also fails to establish eligibility for withholding of removal. See, e.g., Orellana-
   Monson, 685 F.3d at 518 (“Because the asylum standard is more lenient than
   the standard for withholding of removal, the failure to establish a well-
   founded fear for asylum eligibility also forecloses eligibility for withholding of
   removal.”). Thus, Vazquez-Guerra also fails to establish that she is eligible
   for withholding of removal.
                                          ***
          Because substantial evidence does not compel the conclusion that the
   nexus requirement is satisfied, we deny Vazquez-Guerra’s petition for
   review.




                                           10